United States Court of Appeals
        For the Eighth Circuit
    ___________________________

            No. 17-3817
    ___________________________

         United States of America

             Plaintiff - Appellee

                       v.

           Kyle Dwayne Boleyn

   lllllllllllllllllllllDefendant - Appellant


     ___________________________

            No. 18-1021
    ___________________________

         United States of America

    lllllllllllllllllllllPlaintiff - Appellee

                       v.

              Erwin Keith Bell

   lllllllllllllllllllllDefendant - Appellant
  ___________________________

         No. 18-2248
 ___________________________

      United States of America

 lllllllllllllllllllllPlaintiff - Appellee

                    v.

          Justin Scott Vasey

lllllllllllllllllllllDefendant - Appellant



  ___________________________

         No. 18-2286
 ___________________________

      United States of America

 lllllllllllllllllllllPlaintiff - Appellee

                    v.

     Demetrius Marcellus Green

lllllllllllllllllllllDefendant - Appellant




                   -2-
                          ___________________________

                                  No. 18-2562
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                 Robert Joseph Fisher

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                    Appeals from United States District Courts
                  for the Northern and Southern Districts of Iowa
                                   ____________

                             Submitted: January 17, 2019
                                Filed: July 8, 2019
                                  ____________

Before LOKEN, GRASZ, and STRAS, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

       We consolidated these five sentencing appeals because they present a common
issue: whether a prior conviction under Iowa Code § 124.401 qualifies as a predicate
offense warranting sentence enhancements under the Armed Career Criminal Act
(“ACCA”), the Controlled Substances Act (“CSA”), and the career offender
provisions of the Sentencing Guidelines if the Iowa law of aiding and abetting liability
is “overly broad.” Five judges of the United States District Courts for the Northern
and Southern Districts of Iowa concluded that a conviction under § 124.401 is a

                                            -3-
“serious drug offense” under the ACCA, 18 U.S.C. § 924(e)(2)(A)(ii); a “felony drug
offense” under the CSA, 21 U.S.C. § 841(b)(1)(D); or a “controlled substance
offense” under § 4B1.2(b) of the Guidelines.1 Separately considering the three
enhancement provisions, we agree with the district courts’ conclusions and therefore
affirm each of the five sentences.2

                              I. The Common Issue.

      Kyle Dwayne Boleyn and Erwin Keith Bell each pleaded guilty to being a felon
in possession of a firearm in violation of 18 U.S.C. § 922(g). The district courts
concluded that their multiple prior convictions under Iowa Code § 124.401 were
“serious drug offenses” under the ACCA. This determination increased their advisory
guidelines ranges and subjected them to the ACCA’s mandatory minimum fifteen-year
sentence, rather than the maximum ten-year sentence under § 922(g). See 18 U.S.C.
§ 924(a)(2).

       Justin Vasey, Robert Fisher, and Demetrius Green each pleaded guilty to
possession with intent to distribute controlled substances in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1)(B) or (D). The district courts determined they were subject
to the career offender enhancement under § 4B1.1 of the Guidelines because their


      1
      The Honorable Mark W. Bennett, Linda R. Reade, and Leonard T. Strand,
United States District Judges for the Northern District of Iowa, and the Honorable
John A. Jarvey and Rebecca Goodgame Ebinger, United States District Judges for the
Southern District of Iowa.
      2
        Appellant Robert Fisher also argues that one Iowa drug conviction does not
qualify as a career offender predicate because the government failed to prove he was
incarcerated during the fifteen years prior to the instant offense. See USSG
§ 4A1.2(e)(1). After careful review of the sentencing record as a whole, we conclude
the district court’s finding on this issue was not clearly erroneous. See United States
v. Simms, 695 F.3d 863, 864-65 (8th Cir. 2012) (standard of review).

                                         -4-
prior convictions under § 124.401 were “controlled substance offenses.” This
significantly increased their advisory guidelines ranges. The district court also
determined that one of Green’s two convictions under § 124.401 qualified as a prior
“felony drug offense” under the CSA, 21 U.S.C. § 802(44). This increased the
statutory maximum sentence for his marijuana offense of conviction from five to ten
years under § 841(b)(1)(D).

       On appeal, each defendant argues that the district court erred in determining that
his prior convictions under § 124.401 warrant a drug offense enhancement under the
ACCA, the career offender guidelines provisions, or the CSA. The Iowa statute at
issue provides:

      it is unlawful for any person to manufacture, deliver, or possess with the
      intent to manufacture or deliver, a controlled substance, a counterfeit
      substance, or a simulated controlled substance, or to act with, enter into
      a common scheme or design with, or conspire with one or more other
      persons to manufacture, deliver, or possess with the intent to
      manufacture or deliver a controlled substance, a counterfeit substance,
      or a simulated controlled substance.

Iowa Code § 124.401(1). Raising an issue of first impression in this circuit,
defendants argue that no conviction under this statute can be a predicate prior
conviction under the ACCA, the CSA, or the career offender guidelines because
aiding and abetting liability is inherent in the definition of all drug offenses, and
Iowa’s doctrine of aiding and abetting is broader than “the generic definition of aiding
and abetting.” More specifically, defendants argue that a “vast majority of relevant
authorities -- the federal courts, 45 state jurisdictions, and the Model Penal Code --
[hold] that a defendant cannot be convicted on an aiding and abetting theory on only
a ‘knowledge’ mens rea.” By contrast, Iowa is one of the few States that “only
requires mere knowledge that one’s actions will facilitate a crime.” Because
“knowledge” is a lesser mens rea than “intent,” defendants posit, “it follows, with


                                          -5-
respect to aiding and abetting liability, that Iowa § 124.401 is broader than” drug
offenses as defined in the ACCA, the CSA, or the career offender guidelines.

      We review de novo the determination that a prior conviction qualifies as a
sentence enhancing predicate. See United States v. Jones, 574 F.3d 546, 549 (8th Cir.
2009) (ACCA); United States v. Sturdivant, 513 F.3d 795, 803 (8th Cir. 2008) (CSA);
United States v. Eason, 643 F.3d 622, 623 (8th Cir. 2011) (USSG). Though creative,
we conclude defendants’ contention is unsound.

                          II. The Analytical Framework.

      In determining whether a prior § 124.401 conviction qualifies as a predicate
offense for purposes of these federal sentencing enhancements, we apply a categorical
approach that looks to the statutory definition of the prior offense, not to the facts
underlying a defendant’s prior convictions. Taylor v. United States, 495 U.S. 575,
600-02 (1990). In Taylor, the Court considered whether a burglary conviction fell
within the ACCA provision defining violent felony to include certain enumerated
offenses. See 18 U.S.C. § 924(e)(2)(B)(ii) (“is burglary”). If the state statute “sweeps
more broadly” than the generic crime enumerated, a conviction “cannot count as an
ACCA predicate, even if the defendant actually committed the offense in its generic
form.” Descamps v. United States, 133 S. Ct. 2276, 2283 (2013).

       By contrast, when a federal enhancement provision incorporates state offenses
by language other than a reference to generic crimes, the categorical approach still
applies, but the inquiry is focused on applying the ordinary meaning of the words used
in the federal law to the statutory definition of the prior state offense. See United
States v. Sonnenberg, 556 F.3d 667, 671 (8th Cir. 2009) (“aggravated sexual abuse,
sexual abuse, or abusive sexual conduct with a minor or ward,” 18 U.S.C. § 2252); cf.
Nijhawan v. Holder, 557 U.S. 29, 36-38 (2009) (“aggravated felony” in the
Immigration and Nationality Act). In United States v. Maldonado, 864 F.3d 893, 897-

                                          -6-
901 (8th Cir. 2017), we applied the categorical approach in rejecting the argument that
Iowa Code § 124.401 is not a “controlled substance offense” under the career offender
guidelines because it could be construed to apply to offers to sell.

       This case presents a different issue, whether Iowa’s doctrine of aiding and
abetting liability renders every § 124.401 conviction overly broad under each of the
three federal enhancement provisions at issue. The argument was “teed up,” in
defendants’ view, by the Supreme Court’s decision in Gonzales v. Duenas-Alvarez
that “every jurisdiction -- all States and the Federal Government -- has expressly
abrogated the distinction among principals and aiders and abettors.” 549 U.S. 183,
189 (2007) (quotation omitted). This is certainly true in Iowa, where a separate statute
provides that aiders and abettors are to be “charged, tried and punished as principals.”
Iowa Code § 703.1. Thus, § 124.401, the statute at issue, defines the criminal offense
but contains no reference to aiding and abetting liability. Iowa law does not require
that an individual be charged as an aider and abettor for the theory to apply, see State
v. Satern, 516 N.W.2d 839, 842-45 (Iowa 1994), nor does it require a unanimous
verdict that defendant acted as a principal as opposed to an aider and abettor, see
White v. State, 380 N.W.2d 1, 4 (Iowa App. 1985).

                    III. The ACCA and CSA Enhancements.

      Defendants Bell and Boleyn were sentenced under the ACCA’s sentencing
enhancement because they violated 18 U.S.C. § 922(g) and have three prior
convictions for a “serious drug offense.” See 18 U.S.C. §§ 924(a)(2) and (e)(1). The
ACCA defines “serious drug offense” as (i) an offense under enumerated federal
controlled substances statutes or “(ii) an offense under State law, involving
manufacturing, distributing, or possessing with intent to manufacture or distribute a
controlled substance” as defined by federal law. 18 U.S.C. § 924(e)(2)(A)(ii)
(emphasis added).



                                          -7-
       Defendant Green’s sentence was enhanced under the CSA to a maximum of ten
rather than five years in prison because he violated 21 U.S.C. § 841(a)(1) after a prior
conviction for a “felony drug offense.” “Felony drug offense,” as used in § 841 is
defined as “an offense that is punishable by imprisonment for more than one year
under any law of the United States or of a State or foreign country that prohibits or
restricts conduct relating to narcotic drugs, marihuana, anabolic steroids, or
depressant or stimulant substances.” 21 U.S.C. § 802(44) (emphasis added). “Section
802(44) defines the precise phrase used in § 841(b)(1)(A) -- ‘felony drug offense.’”
Burgess v. United States, 553 U.S. 124, 129 (2008).

       Iowa Code § 124.401 provides that “it is unlawful for any person to
manufacture, deliver, or possess with the intent to manufacture or deliver, a controlled
substance.” Defendants argue that their convictions under § 124.401 cannot be ACCA
and CSA drug offense predicates because the required mens rea under Iowa’s doctrine
of aiding and abetting is mere knowledge, which is broader than “generic” aiding and
abetting.3 This issue turns on the definitions of predicate state offenses in the ACCA
and the CSA: we must determine whether a conviction under Iowa Code § 124.401,
which may have been based on aiding and abetting liability, is categorically a
conviction for an offense that “involv[es] manufacturing, distributing, or possessing
with intent to manufacture or distribute a controlled substance,” 18 U.S.C.
§ 924(e)(2)(A)(ii), or for an offense that “prohibits or restricts conduct relating to



      3
         We reject the government’s contention that the categorical approach permits
us to look only to § 124.401, the statute of conviction. The Supreme Court explained
in Duenas-Alvarez that, in determining whether a prior state conviction was a “theft
offense” listed in the Immigration and Nationality Act, “one who aids or abets a theft
falls, like a principal, within the scope of [the theft offense’s] generic definition.” 549
U.S. at 189. As aiding and abetting liability is inherent in every conviction under
Iowa Code § 124.401, it is consistent with the categorical approach to look to Iowa’s
aiding and abetting statute in determining whether the prior offense of conviction is
overbroad. See Taylor, 495 U.S. at 600-02.

                                           -8-
narcotic drugs, marihuana, anabolic steroids, or depressant or stimulant substances,”
21 U.S.C. § 802(44).

       In United States v. Bynum, we concluded that a conviction for knowingly
offering to sell an illegal drug was sufficiently related to drug distribution to qualify
as a “serious drug offense” predicate under the ACCA. We explained that the ACCA
“uses the term ‘involving,’ an expansive term that requires only that the conviction be
related to or connected with drug manufacture, distribution, or possession, as opposed
to including those acts as an element of the offense.” 669 F.3d 880, 886 (8th Cir.
2012) (quotation omitted). Likewise, this expansive language includes all conduct
encompassed by aider and abettor liability under § 124.401. Whether Bell, Boleyn,
and Green were convicted of knowingly aiding and abetting the delivery of a
controlled substance, as opposed to intentionally aiding and abetting delivery, makes
no difference. They were convicted of conduct that “involved” and “related to” drug
distribution. We note that, in other contexts, other circuits have ruled that “[n]o
element of mens rea with respect to the illicit nature of the controlled substance is
expressed or implied by” these ACCA and CSA definitions. United States v. Smith,
775 F.3d 1262, 1267 (11th Cir. 2014); see United States v. Curry, 404 F.3d 316, 319
& n.6 (5th Cir. 2005). We disagree with the Ninth Circuit’s contrary ACCA analysis
in United States v. Franklin, 904 F.3d 793, 800-802 (9th Cir. 2018).4

       Looking only to the fact of a prior conviction and the statutory definition of a
drug offense under Iowa Code § 124.401, including the Iowa law of aiding and
abetting liability, as the categorical approach requires, we conclude that convictions
under this state statute categorically “involve” and “relate to” the offenses described
in 18 U.S.C. § 924(e)(2)(A)(ii) and 21 U.S.C. § 802(44). Accordingly, the district


      4
       The Supreme Court recently granted a petition for a writ of certiorari to resolve
a conflict in the circuits regarding this issue. Schular v. United States, No. 18-6662
(U.S. Jun. 28, 2019).

                                          -9-
courts properly imposed the ACCA and CSA statutory enhancements based on prior
convictions of Bell, Boleyn, and Green under Iowa Code § 124.401.

                     IV. The Career Offender Enhancement.

       Defendants Vasey, Green, and Fisher were sentenced as career offenders under
the Guidelines because they have at least two prior felony convictions of a “controlled
substance offense.” USSG § 4B1.1(a)(3). The Guidelines define “controlled
substance offense” as “an offense under federal or state law . . . that prohibits the
manufacture, import, export, distribution, or dispensing of a controlled substance . .
. or the possession of a controlled substance . . . with intent to manufacture, import,
export, distribute, or dispense.” § 4B1.2(b). This definition expressly includes “the
offenses of aiding and abetting, conspiring, and attempting to commit such offenses.”
§ 4B1.2, comment. (n.1). Again, we apply a categorical approach to determine
whether Iowa Code § 124.401 “criminalize[s] more than the guidelines definition of
‘controlled substance offense.’” United States v. Thomas, 886 F.3d 1274, 1276 (8th
Cir. 2018).

       Defendants argue that § 124.401 is broader than the guidelines definition of
controlled substance offense because Iowa law imposes aiding and abetting liability
more broadly than the “generic” definition of aiding and abetting.5 Application note
1 to § 4B1.2 includes “the offenses of aiding and abetting” but does not define that
term. In general, “[c]onsiderable confusion exists as to what the accomplice’s mental
state must be in order to hold him accountable” as an aider or abettor. 2 Wayne R.
LaFave et al., Substantive Criminal Law § 13.2(b) (3d ed. 2018). As the Seventh
Circuit succinctly explained some years ago:

      5
       Defendants do not contend that the substantive provisions of § 124.401 include
conduct not encompassed by the definition of controlled substance offense in
§ 4B1.2(b), the issue in Maldonado, 864 F.3d at 899. Only the extent of aiding and
abetting liability is at issue on these appeals.

                                         -10-
      Under the older cases . . . it was enough that the aider and abettor knew
      the principal’s purpose. Although this is still the test in some states . . .
      after the Supreme Court in Nye & Nissen v. United States, 336 U.S. 613,
      619 (1949), adopted Judge Learned Hand’s test -- that the aider and
      abettor “in some sort associate himself with the venture, that he
      participate in it as in something that he wishes to bring about, that he
      seek by his action to make it succeed,” United States v. Peoni, 100 F.2d
401, 402 (2d Cir. 1938) -- it came to be generally accepted that the aider
      and abettor must share the principal’s purpose in order to be guilty of
      violating 18 U.S.C. § 2, the federal aider and abettor statute. . . . But . . .
      there is support for relaxing this requirement when the crime is
      particularly grave.

United States v. Fountain, 768 F.2d 790, 797-98 (7th Cir. 1985). The Supreme
Court’s recent opinion addressing this issue at length confirms the evolution described
by the Seventh Circuit but suggests that confusion lingers. See Rosemond v. United
States, 572 U.S. 65, 76-77, 81 n.10, and 84-89 (Alito, J., dissenting) (2014).

       For a controlled substance offense under federal law, § 4B1.2(b) obviously
incorporates the scope of aiding and abetting liability under 18 U.S.C. § 2. But for a
controlled substance offense under state law, the concept of a “generic” aiding and
abetting offense is far from clear. Defendants argue that comparing the scope of Iowa
aiding and abetting law to federal law is not enough; we must also consult treatises,
Section 2.06(3)(a) of the Model Penal Code, and survey the laws of forty-five other
States.6 They argue that the “vast majority” of these sources, including federal law as

      6
        The author questions whether the Sentencing Commission intended to limit
§ 4B1.2(b) in this fashion. When it included “aiding and abetting” offenses in the
career offender definition of a “controlled substance offense,” the Commission was
surely aware that, “because the difference between acting purposefully (when that
concept is properly understood) and acting knowingly is slight, this is not a matter of
great concern.” Rosemond, 572 U.S. at 85 (Alito, J., dissenting) (2014); see Duenas-
Alvarez, 549 U.S. at 193 (a more expansive concept of “intent” must “extend
significantly beyond the concept as set forth in the cases of other States” to create a

                                           -11-
reflected in Judge Hand’s opinion in Peoni, establish that “generic” aiding and
abetting requires proof that the accomplice intended to promote or facilitate the
underlying crime; as Iowa law only requires the lesser “knowledge” mens rea,
§ 124.401 is broader than the guidelines definition of controlled substance offense.

        Assuming without deciding that defendants have posited the proper standard,
we conclude that Iowa law, as determined by the Supreme Court of Iowa, requires
more than mere “knowledge” to convict a defendant of aiding and abetting liability.
In 1977, the Supreme Court of Iowa expressly linked its law of aiding and abetting
liability to the federal standard articulated in Peoni:

             The underlying precept of aiding and abetting is a requirement that
      the accessory in some way “associate himself with the venture, that he
      participate in it as something that he wishes to bring about, that he seek
      by his action to make it succeed.” United States v. Peoni, 100 F.2d 401,
      402 (2 Cir. 1938). This precept was satisfied by the evidence in the
      present case.

State v. Lott, 255 N.W.2d 105, 108 (Iowa 1977). Defendants concede, as they must,
that the federal standard reflected in Peoni adopts their “generic” standard of aiding
and abetting liability -- intent to promote the underlying crime. See Rosemond, 572
U.S. at 76-77, citing and quoting Nye & Nissen v. United States, 336 U.S. 613 (1949),
United States v. Peoni, 100 F.2d 401, 402 (2nd Cir. 1938), Pereira v. United States,
347 U.S. 1 (1954), and Bozza v. United States, 330 U.S. 160 (1947). In numerous

state crime that is outside the generic definition of a listed crime in a federal statute).
Thus, I conclude that the Commission’s simple inclusion of “aiding and abetting”
offenses in Application Note 1 is best viewed as a decision that the slight mens rea
difference between knowing and intentional participation in a drug offense does not
affect whether a conviction was for an offense “that prohibits” that conduct. See
United States v. Liranzo, 944 F.2d 73, 78-79 (2nd Cir. 1991) (“the [Sentencing]
Commission could not anticipate definitional deviations in state law from the ‘classic
terminology’ of ‘aiding and abetting’”).

                                           -12-
other cases, the Supreme Court of Iowa has confirmed and applied the intent standard
in Lott. See State v. Henderson, 908 N.W.2d 868, 876 (Iowa 2018); State v. Allen,
633 N.W.2d 752, 754-56 (Iowa 2001); State v. Tangie, 616 N.W.2d 564, 573-74
(Iowa 2000); State v. Lewis, 514 N.W.2d 63, 66 (Iowa 1994); see also State v.
Gordon, 531 N.W.2d 134, 136-37 (Iowa App. 1995).

      These cases establish that the Iowa law of aiding and abetting liability is
substantially equivalent to, not meaningfully broader than, the standard adopted by
federal courts in applying 18 U.S.C. § 2 and urged by defendants in these appeals.
Both require that the defendant have knowledge of the circumstances constituting the
charged offense and actively “participate in it as something that he wishes to bring
about.” Lott, 255 N.W.2d at 108 (quoting Peoni, 100 F.2d at 402). Here, each
defendant failed to show a realistic probability that Iowa would apply § 124.401 to
conduct that falls outside these cases defining aiding and abetting liability, for
example, by “point[ing] to his own case or other cases in which the state courts in fact
did apply the statute” in the manner they urge. Duenas-Alvarez, 549 U.S. at 193.
Accordingly, the district courts properly applied the career offender guidelines
enhancement in sentencing Vasey, Fisher, and Green.

                                   V. Conclusion.

       For the foregoing reasons, the judgment of the district court in each of the five
cases is affirmed.
                       ______________________________




                                         -13-